DETAILED ACTION
Claims 1-20 are pending in the application. 


Notice of Pre-AIA  or AIA  Status
2.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
3.  	Claims 1-20 are allowed.
4.  	The following is an examiner’s statement of reasons for allowance:
  	“An image sensor comprising: 
  	a pixel array, the pixel array including: 
  	a plurality of image sensing pixels provided in a substrate; 
  	a phase detection shared pixel provided in the substrate, the phase detection shared pixel comprising two phase detection subpixels arranged next to each other; 
  	a color filter fence disposed on the plurality of image sensing pixels and the phase detection shared pixel, the color filter fence defining a plurality of color filter spaces; 
  	a plurality of color filter layers respectively disposed in the plurality of color filter spaces on the plurality of image sensing pixels and the phase detection shared pixel; 
  	a first micro-lens disposed on each of the plurality of image sensing pixels to have a first height; and 
  	a second micro-lens disposed to vertically overlap the two phase detection subpixels of the phase detection shared pixel and to have a second height which is greater than the first height.”

   	The closest prior art of record relied upon is Hsieh et al (US 2018/0026065 A1) which discloses an image-sensor structure comprising a color filter pattern unit 20 having multiple microlens including a first microlens overlapping two sub-microlenses. Borthakur et al (US 2017/0347042 A1) further discloses an electronic device having an image sensor having phase detection pixels wherein a microlens is disposed over a set of phase detection pixels. However, the prior art, taken alone or in combination with another, fails to teach a color filter fence disposed on the plurality of image sensing pixels and the phase detection shared pixel, the color filter fence defining a plurality of color filter spaces, a plurality of color filter layers respectively disposed in the plurality of color filter spaces on the plurality of image sensing pixels and the phase detection shared pixel, a first micro-lens disposed on each of the plurality of image sensing pixels to have a first height, and a second micro-lens disposed to vertically overlap the two phase detection subpixels of the phase detection shared pixel and to have a second height which is greater than the first height.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/JOHN H MOREHEAD III/Examiner, Art Unit 2697                                                                                                                                                                                                        
/LIN YE/Supervisory Patent Examiner, Art Unit 2697